SWAN, Circuit Judge
(dissenting).
I agree that eases are not lightly to be taken from the jury; but, if ever a directed verdict for the defendant in a negligence case is to be sustained, this, in my opinion, is such a ease. Unless the nine-ear cut of cars bumped into Chamberlain’s two-ear cut and knocked him off, there was no evidence of negligence by the defendant. Bainbridge did not testify that he saw any such collision, he inferred that it occurred because he heard a crash and because thereafter the two strings appeared to him to be moving together. But the crash might have come from elsewhere in the busy yard, and he was in no position to see whether the two strings of. cars were actually together. He repeatedly said he was paying no particular attention, and his position was such, being 900 feet from the place where Chamberlain’s body was found.and less than 50 feet from the side of the track in question, that he necessarily saw the strings of cars at an acute angle when they appeared to be moving together. At such an angle it would be physically impossible even for an attentive observer to tell whether the forward end of the nine-car cut was actually in contact with the rear end of the two-car cut. All the witnesses who were in a position to see testified that the nine-car cut never did hit Chamberlain’s. Plaintiff’s evidence was wholly circumstantial, and the inferences which might otherwise have been drawn from it were shown to be utterly erroneous, unless all the defendant’s witnesses were willful perjurers. This is not a case where direct testimony to an essential fact is contradicted by direct testimony of other witnesses, though even there it is conceded a directed verdict might be proper in some circumstances. Here, when all the testimony was in, the circumstantial evidence in support of negligence was thought by the trial judge to be so insubstantial and insufficient that it did not justify submission to the jury. Cf. Southern Ry. Co. v. Walters, 284 U. S. 190, 194, 52 S. Ct. 58, 76 L. Ed.-. His' opinion is entitled to “large respect” by an appellate court “when in his deliberate opinion there is no excuse for a verdict save in favor of one party, and he so rules by instructions to that effect.” Patton v. Texas & Pac. Ry. Co., 179 U. S. 658, 660, 21 S. Ct. 275, 276, 45 L. Ed. 361. I think the judgment should be affirmed.